Opinion by
Rice, P. J.,
The facts of this ease are clearly stated in the opinion of the learned judge of the quarter sessions and need not be restated. It is important, however, that the exact terms of the order which it is alleged the street commissioner of the city of Lancaster disobeyed should be brought clearly into view. It directs him “ to forthwith lay out and open for public use, of the width of thirty-three feet, said road, by removing all stumps, trees or other obstructions and in accordance with the courses and distances as given in the draft annexed, and the copy of said report of viewers, and according to law.” Taking for verity, as we must on this appeal, the undenied averments of Ms answer to the rule to show cause why an attachment should not issue against him for contempt, the street commissioner obeyed the specific directions of the order. But it is alleged that he is in contempt in not building a bridge across Conestoga creek, a nonfordable stream, at the point where the road as laid out by the quarter sessions crosses. It is argued that the expense of mailing and maintaining bridges ordinarily falls upon those municipalities which are charged with the making and maintaining of highways of which bridges are a part. But while this is the general rule,, it does not meet the precise question presented here, namely, the power of the court of quarter sessions to compel a street commissioner of the city of Lancaster to build bridges. Speaking of this subject, the learned judge points out the distinction between the powers of supervisors and the powers of the street commissioner, and says that the former have authority to levy taxes and therefore they can, whenever it is required, erect necessary bridges, but the street commissioner's duties do not embrace any such authority. He then points out what those duties are and shows quite clearly that he is not authorized to make contracts of any *130considerable amount, authority of that character being vested in the councils. His duties appear to be ministerial and it is difficult to see how, if the court had specifically directed him to build the bridge in question, he could have obeyed the order. It is reasonable to interpret the order as not including so extraordinary a matter as the building of an expensive bridge across a nonfordable stream. We agree with the learned j udge’s conclusion that the order issued by the court does not compel him to build a bridge and that such an order in any event could be considered as one improvidently granted. In view of the foregoing conclusion, it seems unnecessary to discuss at length the act of 1857; but we are not prepared to adopt the view of appellant’s counsel with regard to the construction of that act. It is part of a system of laws relating to the city of Lancaster, presmnably adapted to local conditions (In re East Grant Street, 121 Pa. 596), and the principle upon which the case of Somerset and Stoystown Road, 74 Pa. 61, wás decided does not in our judgment necessarily require a construction of the act, which would make it inapplicable to the present case. The case is so well considered in the opinion of the learned judge of the quarter sessions that we deem it unnecessary to add anything further in support of the conclusion that the attachment for contempt should not issue.
The order is affirmed.